--------------------------------------------------------------------------------

 
Exhibit 10.1
 


PRODUCT AND SERVICES SUPPLY AGREEMENT




This Agreement, made effective as of June 1, 2006, is between Ecolab Inc.,
located at Ecolab Center, St. Paul, Minnesota 55102 (“Ecolab”) and Angelica
Corporation, located at 424 South Woods Mill Road, Chesterfield, Missouri 63017
(“Customer”).


1.
Supply of Products. During the term of this Agreement, Customer must purchase
from Ecolab and Ecolab must supply, sell and deliver to Customer all of
Customer’s requirements for dispensed laundry and other textile care cleaning
and sanitizing chemical products as identified on Exhibit A, attached hereto and
incorporated herein by reference (“Products”). Products will be supplied under
this Agreement for Customer’s use only and will not be resold by Customer.
During the term of this Agreement, and at no cost to Customer, Ecolab will loan
and deliver to Customer, for storage of Products at each of Customer’s service
center locations, bulk and day tanks (Customer is responsible for tank
installation).

 
2.
Pricing of Products.




 
2.1
Basic Flat Fee. Until a Customer service center converts to the per-unit
pricing/cost guarantee program outlined in Section 2.2 (which conversion must be
complete by no later than January 31, 2007), Ecolab will invoice Customer, as to
each of its service centers, a monthly flat fee for the Products shown on
Exhibit A which are designated as “Flat Fee or Cost Guarantee Products” based on
the following:




 
A.
Products plus Chlorine. For service centers using Products with chlorine, Ecolab
will invoice Customer at a rate of $___ per CWT (cost per hundred pound clean
weight of delivered linen).




 
B.
Products plus Peroxide. For service centers using Products with peroxide, Ecolab
will invoice Customer at a rate of $____ per CWT.

 

 
C.
Products plus PERformance. For service centers using Products with PERformance,
Ecolab will invoice Customer at a rate of $____ per CWT.

 

 
D.
All Flat Fees. Customer agrees to provide Ecolab with census data indicating
total number of CWT (on a Period basis) no later than the 5th business day after
the close of each of Customer’s 4-4-5 fiscal periods during the term of this
Agreement (each a “Period”), by service center. If census data is not provided
to Ecolab by the 7th business day following a particular Period, then pending
receipt of the census data Ecolab will invoice Customer based upon the census
data received for the previous Period (or estimate the flat fee if no census
data was provided) and Customer must pay that amount when invoiced (subject to a
subsequent reconciliation once the actual census data is provided to Ecolab).
Upon reasonable prior notice and during regular business hours, Ecolab may
audit, at Ecolab’s expense, Customer’s books and records to verify the adequacy
and accuracy of Customer’s reports. Customer

 


1

--------------------------------------------------------------------------------




will promptly implement reasonable cost-savings measures proposed by Ecolab to
minimize excessive and unnecessary usage of Product if the benefits from such
proposals exceed any associated costs related to the implementation of such
proposals, both with respect to this Section 2.1 and Section 2.2.
 

 
E.
Inventory. At the time a Customer service center completes the conversion to the
per-unit pricing and the cost guarantee program outlined in Section 2.2, all
flat fee product inventory remaining at such service center location will become
Customer’s property. However, Customer must pay the value of any inventory
remaining at a particular service center at the earlier of: (1) the date that
service center is no longer sole source with Ecolab; (2) the date such service
center volume is sold to a third party; or (3) May 31, 2011, unless this
Agreement is terminated by Customer for breach by Ecolab as provided for in
Section 12.1 B, in which case Customer shall have no such payment obligation.

 

 
2.2
Per-Unit Pricing/Cost Guarantee. By no later than February 1, 2007, each service
center must convert to the per-unit pricing program under this Section 2.2. Upon
such conversion, Ecolab will invoice Customer at the per-unit prices shown on
Exhibit A for the Products (except for service centers located in Hawaii or
Alaska, which may be subject to additional freight charges). Ecolab guarantees
that Customer’s Fiscal Yearly aggregate cost of the Products designated as “Flat
Fee or Cost Guarantee Products” on Exhibit A (excluding any other charges such
as shipping, taxes, minimum order charges, restocking fees, and Product return
credits, if any) will not exceed the sum of $____ per CWT for service centers
using Products with chlorine, $____ per CWT for service centers using Products
with peroxide and $____ per CTW for service centers using Products with
PERformance (the “Cost Guarantee Amount”). Within 30 days after the end of each
Fiscal Quarter, Customer will supply Ecolab with reports indicating total number
of CWT for such Fiscal Quarter, by service center. Upon reasonable prior notice
and during regular business hours, Ecolab may audit, at Ecolab’s expense,
Customer’s books and records to verify the adequacy and accuracy of Customer’s
reports. Ecolab will reimburse Customer within 30 days after receiving the
fourth and final Fiscal Quarterly report for each Fiscal Year, the amount, if
any, by which the actual aggregate amount paid by Customer for such Products for
the Fiscal Year exceeds the aggregate Cost Guarantee Amount for that Fiscal
Year. Customer must maintain the water temperature to Ecolab’s recommendation
and maintain water hardness below 5 grains per gallon. Ecolab represents and
warrants that all such recommendations shall be in compliance with all statutes,
regulations, rules and standards that are applicable to Customer’s operations.
If Customer does not supply Ecolab with the four required Fiscal Quarterly
census reports (which show the number of CWT for the Year) within 90 days
following the end of a Fiscal Year, then all of Ecolab’s obligations under the
cost guarantee provisions under this Agreement will be void for that Fiscal
Year. The Cost Guarantee rates will increase at the same rate, and at the same
time, as the prices on Exhibit A increase as set forth in Section 3 of this
Agreement. A “Fiscal Year” is a fiscal year of Customer during the term of this
Agreement. A “Fiscal Quarter” is any fiscal quarter of Customer during the term
of this Agreement.



2

--------------------------------------------------------------------------------


 
3.
Rate and Price Adjustment. The cost guarantee rates under Section 2 and the unit
prices shown on Exhibit A will change as follows:

 

 
3.1
Performance Guarantee. During the first Year, Customer and Ecolab will work in
good faith to develop an objective and quantifiable written protocol that will
be used to measure the quantity of linen, apparel and other product processed by
Customer that is removed from service (rag-out) due to stains that could not be
removed. After that protocol has been developed and agreed to, Ecolab and
Customer will establish a baseline rate of rag-outs for the first Year and
establish a target rate of rag-outs for the next Year. If the rag-out target for
a Year is not achieved, then Ecolab will forgo any price increase due per
Sections 3.2 or 3.3 below for the subsequent Year. This process will be repeated
for each subsequent Year. A “Year” is any twelve-month period beginning on the
Effective Date or on an anniversary of that date.




 
3.2
Beginning of Years 2 and 3. As of the beginning of the second Year, the
then-current per-unit prices on Exhibit A and the then-current cost guarantee
rates under Section 2 will increase by a percentage equal to _____ the
percentage reduction in the average gallons of water used by Customer/CWT at
Customer’s service centers during the first Year relative to the Base Rate. The
“Base Rate” is the average number of gallons of water used/CWT between January
1, 2006 and March 31, 2006. Customer will provide Ecolab with all relevant
documentation regarding the calculation of the Base Rate. As of the beginning of
the third Year, the then-current per-unit prices on Exhibit A and the
then-current cost guarantee rates under Section 2 will increase by a percentage
equal to ____ the percentage reduction in the average gallons of water/CWT of
Customer’s service centers during the second Year relative to the average
gallons of water/CWT of Customer’s service centers during the first Year. In all
cases a price increase will not exceed ___% per Year. For example, under the
following matrix:



Water Reduction  Price Increase
___% Savings  ___% Increase  
___% Savings  ___% Increase  
___% Savings  ___% Increase  
___% Savings  ___% Increase  
___% Savings  ___% Increase   
___% Savings  ___% Increase
Over ___% Savings Capped at ___%


If Ecolab presents a water-savings recommendation to Customer that does not
require significant capital investment, and that is reasonable in light of
necessary costs associated with implementing that recommendation, but Customer
fails or refuses to implement that recommendation, then Ecolab will be given
credit for the water savings that reasonably could have been expected to have
resulted from the implementation of that recommendation.




3

--------------------------------------------------------------------------------


 

 
3.3
Beginning of Years 4 and 5. As of the beginning of each of the fourth and fifth
Years, the per-unit prices and the cost guarantee rates in effect as of the end
of the immediately preceding Year will increase by the following calculation:
The rate of increase in the previous 12 months in the ____ multiplied by the
Growth Factor. To qualify for any annual increase under this Section 3.3, Ecolab
must have maintained or improved average gallons/CWT in the Year just ended
relative to the prior Year. The “Growth Factor” will equal

 

 
A.
___, if the growth in Customer’s purchases (without regard to price increases)
between the second and third Year (with respect to a price adjustment for the
fourth Year) or between the third and fourth Year (with respect to a price
adjustment for the fifth Year) increases by more than ___%; or




 
B.
___, if that rate of growth is more than ___% but not more than ___%; or




 
C.
___, if that rate of growth is __% or less.



4.
Service Specifications. Ecolab will provide, at no cost to Customer, up to ___
hours of research and development/laboratory (non-field related) services
annually. Additional hours of such services will be invoiced to Customer at $___
per hour. In addition, if after Customer has made a decision to offer its
customers new linen, apparel or other products, or to use a new wash formula,
Ecolab will provide all necessary services to assist with the implementation of
such products or wash formulas. Ecolab will perform support and applications
team audits at each service center prior to start-up and annually thereafter.

 
5.
Dedicated Staff. In exchange for Customer’s sole supply obligations under
Section 1, Ecolab will provide, at no additional cost to Customer, one dedicated
representative by geographic region (as those regions are defined by Ecolab),
dedicated to service Customer’s service centers located in that region provided
the service centers in that region purchase, in the aggregate, at least $___ in
Products annually, and there are at least ___ service days per month based on
poundage as shown on Exhibit B. Exhibit B will also show the regions for which
Ecolab will have a representative dedicated to Customer. The dedicated
representative will provide basic on-site service and technical support,
maintenance and operations training, routine monitoring and calibration, and
start-up support. In addition, Ecolab will provide a dedicated facilitator to
oversee the dedicated representatives and conduct quarterly and annual reviews
to help ensure maximum service and productivity and quality. Any personnel
assignments or changes will be discussed with Customer prior to making changes.
Coverages in Exhibit B will be re-evaluated any time there is significant change
in volume or Customer adds or closes facilities.

 
6.
Payment for Products. Ecolab will invoice Customer’s service centers on each
Product shipment date under the per-unit pricing under Section 2.2. Payment
terms are net 30 days. The normal process will be for Ecolab’s representatives
to order the Products for Customer’s service centers and in such instances
Customer will not be responsible for any minimum order charges, restocking fees
or bulk delivery charges. However, if Customer places an order for a Product(s)
with Ecolab Customer

 


4

--------------------------------------------------------------------------------




Service, then Customer is responsible for any minimum order charge and
restocking fees in accordance with Ecolab’s then-current written policy and any
bulk delivery charges. Ecolab will not accept payment by credit card or similar
payment methods unless otherwise agreed by Ecolab in writing.  
 
7.
Delivery; Title to Products.  Ecolab must deliver the Products to Customer at
the times and locations reasonably requested by Customer. For purposes of this
Agreement, “deliver” or “delivery” includes all actions necessary to transport
Product to Customer’s service center locations as requested by Customer and to
transfer Product from delivery vehicles into bulk or day storage tanks or other
storage containers or locations requested by Customer. Ecolab will retain all
responsibility and liability for the Products, including any spills or releases
thereof, until delivery is complete in compliance with all applicable laws and
regulations. Likewise, title to and responsibility for the Products passes to
Customer when they are delivered to Customer, subject to any rightful rejection
by Customer after prompt inspection. Customer may return any rightfully rejected
Products to Ecolab at Ecolab’s expense. Ecolab may substitute Products with new
Products but only if Ecolab can demonstrate, to Customer’s reasonable
satisfaction, that the new Products perform as well or better than the old
Products and the total use cost (after taking into account operational cost
savings) of the new Products is no greater than the use cost of the old
Products.

 
8.
Product and Service Quality. All Products will meet Ecolab’s standard written
specifications then in effect and will be fit for the uses and purposes
described in Ecolab’s Product literature and all Ecolab services, at the time
they are rendered, will be done in a good and workmanlike manner. Ecolab will,
in its reasonable discretion, either replace any Product (or re-perform any
Services) that is determined to not meet this warranty or refund the purchase
price paid by Customer for those Products (or Services). In the event that
defective Products are supplied, or services are negligently rendered by Ecolab,
and either the defective Products or the negligent services cause damage to the
property of Customer or any third party, then Ecolab will reimburse Customer or
such third party, as the case may be, for actual costs incurred as a result of
such damage, to the extent of Ecolab’s proportionate fault. All tanks provided
by Ecolab to Customer for storage of Product will meet or exceed all applicable
technical standards and legal requirements for such tanks and Product storage.
In the event the tanks do not meet or cease to meet such standards or
requirements, Ecolab will promptly replace them at no charge to Customer. The
foregoing warranties do not apply to (i) damage resulting from misuse, neglect,
accident or improper use of any of the Products by any person or entity other
than Ecolab or (ii) any Product altered by any person or entity other than
Ecolab. ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, ARE DISCLAIMED. EACH PARTY
DISCLAIMS LIABILITY TO THE OTHER FOR ALL CONSEQUENTIAL, INCIDENTAL, PUNITIVE,
AND/OR SPECIAL DAMAGES.

 
9.
Customer Indemnification. With regard to third party claims, Ecolab will
indemnify, defend, and hold Customer harmless from and against any liability,
including reasonable attorneys’ fees and court costs, relating to bodily injury,
death or property damage, but only to the proportionate extent that such injury,
death or property damage is caused by (i) Ecolab’s breach of warranties given in
Section 8 above or (ii) Ecolab’s (or Ecolab’s employees’ or agents’) negligent
or intentionally wrongful acts or omissions. Customer must give Ecolab prompt
written notice of any claim for which Customer intends to seek recovery from
Ecolab under this Agreement. Customer may not settle, defend or litigate any
claim for

 


5

--------------------------------------------------------------------------------




which Customer seeks or will seek indemnification from Ecolab without the prior
written consent of Ecolab, and Ecolab will not be liable for any settlement or
claim established against, or cost or expense incurred by, Customer without that
prior written consent.
 
10.
Confidentiality. During the course of this Agreement a party (“Disclosing
Party”) may disclose to the other party (“Recipient”), and Recipient may
otherwise come into possession of, certain confidential and proprietary
information relating to Disclosing Party’s business and operations, including
(but not limited to) inventions, formulas, technical information, processes,
personnel data, market research data, market plans, concepts, test results,
financial information including cost data, customer information and know-how.
Such information is deemed confidential, proprietary, and valuable trade secret
information of Disclosing Party, which is the exclusive property of Disclosing
Party. Recipient may only use the Confidential Information exclusively for
accomplishing the purposes of the Agreement. All Confidential Information
remains the exclusive property of Disclosing Party, and must be kept
confidential by Recipient and not used for itself or disclosed to others except
with the prior written consent of an authorized officer of Disclosing Party or
except as required by law. The restrictions and obligations upon Recipient under
this Section 10 will survive the expiration or earlier termination of this
Agreement for a period of five years. “Confidential Information” does not
include information that: (1) is known to Recipient prior to receipt under this
Agreement, as evidenced by written records; (2) is disclosed to Recipient in
good faith by a third party who is in lawful possession of that information and
who has the right to make such disclosure; or (3) is or becomes part of the
public domain, by publication or otherwise, through no fault of Recipient. All
Confidential Information, including all copies, will be returned to Disclosing
Party upon completion or abandonment of the purposes of this Agreement or within
10 days of receipt of Disclosing Party’s written request to return the
Confidential Information. Notwithstanding the foregoing to the contrary, Ecolab
Confidential Information that is disclosed to Customer for purposes of improving
Customer processes may continued to be used by Customer, on a non-exclusive
basis, after the termination of this Agreement for its own purposes in order to
maintain those processes but Customer may not disclose that information to any
third parties. Both parties will treat the Product prices and other terms of
this Agreement as confidential and, except as otherwise provided herein, neither
party may disclose or show such prices or terms to any third party (including,
without limitation any customer portals or third party.com’s) without the prior
written consent of the other party. Notwithstanding the foregoing to the
contrary, it is understood and agreed that, (i) Customer will be filing a form
8-K with the Securities and Exchange Commission along with a redacted copy of
this Agreement, all in a form reviewed by Ecolab and (ii) while Customer will
make all reasonable efforts to lawfully avoid such requirements, Customer may
disclose the redacted information in connection with any legal or regulatory
filing that, in the reasonable opinion of Customer and its legal counsel, is
legally required of Customer and, upon receipt of notice of such a legal or
regulatory requirement, Customer will promptly notify Ecolab of such
notification and Ecolab will have the option to terminate this Agreement upon
five days written notice to Customer.



11.
Force Majeure. Performance of any obligation under this Agreement may be
suspended, in whole or part, by either party without liability to the extent
that an act of God, war, fire, inability to obtain raw materials due to
allocation, or any other occurrence beyond the reasonable control of such party
or labor trouble, strike or injunction (if such labor event is not caused by the
bad faith or unreasonable conduct of such party) delays, prevents, restricts or
limits the performance of this Agreement. The affected party may invoke this
provision by promptly notifying the other party of the nature and estimated
duration of this suspension.

 
6

--------------------------------------------------------------------------------


 
12.       Term and Termination.  
 

 
12.1
This Agreement will continue for five years from the effective date of this
Agreement, unless terminated earlier as follows:

 
A.         By mutual written consent of Ecolab and Customer; or
 

 
B.
By the non-breaching party upon the failure of the breaching party to cure a
material breach of any obligations under this Agreement, but only if such
material breach is not cured within 60 days after written notice is given to the
breaching party.

 

 
12.2
Any termination under Section 12.1(B) is without prejudice to any other remedies
which either party may have against the other arising out of such breach or
default and will not affect any rights or obligations of either party arising
under this Agreement prior to such termination.



13.
Assignment; Binding Effect. Except as otherwise provided herein, this Agreement
may not be assigned, in whole or part, by either party without the prior written
consent of the other. Either party may assign its rights and delegate its
obligations under this Agreement to any parent, subsidiary or affiliate.
Further, Customer may assign its rights and obligations under this Agreement to
any third party in connection with a merger between Customer and such third
party, or the sale or other transfer of all, or substantially all, of Customer’s
assets or shares of stock, subject to Ecolab credit approval of the third party.
This Agreement is binding upon and inures to the benefit of each party’s
respective successors or assigns, subject to the consent requirements of this
Section 10. Any service center acquired by Customer which is otherwise bound by
another existing contract with Ecolab will automatically be subject to the terms
of this Agreement and that other contract shall be of no further force or effect
(but any obligations accruing prior to and through the date of, or resulting
from, the termination of that other contract must be then satisfied by both
parties).

 
14.
Entire Agreement; Amendment; Severability. This Agreement reflects the entire
understanding of the parties and supersedes all previous and contemporaneous
agreements or understandings between the parties, both written and verbal,
concerning the subject matter of this Agreement. This Agreement may only be
amended by a writing signed by respective representatives of Ecolab and
Customer. The terms of any purchase order (other than the stated quantity
ordered), release, acknowledgment or other document or communication between the
parties will not apply. If any provision of this Agreement is for any reason
held invalid, ineffective, unenforceable or contrary to public policy, the
remainder of this Agreement remains in full force and effect notwithstanding.

 
15.
Notices. All notices and other communications under this Agreement must be in
writing and will be deemed given if delivered personally or mailed by registered
or certified mail, return receipt requested, addressed as follows (or to such
other address as a party may specify). Notice to Ecolab is only effective if a
copy of the notice is also sent to Ecolab’s General Counsel.



Angelica Corporation                           Ecolab Inc.
424 South Woods Mill Rd                     370 Wabasha Street No.
Chesterfield, MO 63017                        St. Paul, MN 55102
Attn: General Counsel                           Attn: Chuck Collins, Vice
President,
                                                                   Corporate
Accounts


7

--------------------------------------------------------------------------------


 
With a required copy to:                      With a required copy to:


Angelica Textile Services, Inc.              Ecolab Center
1105 Sanctuary Pkwy., Suite 210         370 North Wabasha
Alpharetta, Georgia 30004                    St. Paul, MN 55102
Attn: President                                     Attn: General Counsel


16.
Governing Law. This Agreement is governed by the internal laws of Minnesota
without regard to the conflict of laws rules, provisions or statutes of any
jurisdiction.



17.
Nonwaiver. Waiver of any breach by either party, or failure of either party to
exercise any rights under this Agreement on one or more occasions is not a
waiver of any right to exercise that right on another occasion.



18.
Issue Resolution. The parties agree that any issues, controversies or disputes
relating to costs, cleaning quality or safety will be first addressed with the
relevant Ecolab Territory Manager. If such issue cannot be resolved through
Ecolab’s Territory Manager, then the parties will resolve the outstanding
issues, controversies or disputes as follows:




 
18.1
Initial Step. The parties will attempt to promptly and in good faith resolve any
issue, dispute or controversy arising out of or relating to this Agreement
promptly by direct negotiation between the parties. If an issue, dispute or
controversy should arise, the Market Operations Director of Customer and the
Dedicated Representative of Ecolab, or their designated representatives, or
their respective successors in the positions they now hold (each a “Project
Manager”), will give notice of the dispute or controversy to the other Project
Manager and the Project Managers will promptly discuss the issue, in person if
requested by either Project Manager, and attempt in good faith to resolve the
matter.




 
18.2
Second Step. If the matter has not been resolved as provided under Section 18.1
above, then the Project Managers must give written notice and refer the matter
to Vice President of Operations and the Director of Purchasing of Customer and
to Chuck Collins, Vice President Corporate Accounts, of Ecolab (each a “Senior
Executive”), or their respective successors, and the Project Managers will
promptly prepare and exchange memoranda stating the issues in dispute and their
positions, summarizing the negotiations which have taken place and attaching
relevant documents. Ecolab has seven days to respond in writing with a formal
action plan that defines the objectives and prioritizes actions. The parties
must mutually agree, in good faith, on an action plan. If an action plan cannot
be agreed upon, a resolution meeting between the Market Operations Director,
Operations Manager, Territory Manager, and the Senior Executives will be held at
the service center. If Ecolab is unable to meet the action plan as agreed,
Ecolab can resubmit an alternate plan or move to mediation as provided in
Section 18.3 below.

 

 
8

--------------------------------------------------------------------------------



 
18.3
Final Step. If the issue has not been resolved within 30 days after the meeting
of the Senior Executives (which period may be extended by mutual agreement), the
parties will attempt in good faith to resolve the issue or controversy in
accordance with the then-current Center for Public Resources Model Procedure for
Mediation of Business Disputes. If the issue has not been resolved pursuant to
that mediation procedure within 60 days of the commencement of such procedure
(which period may be extended by mutual agreement), either party may terminate
this Agreement upon written notice to the other party, but only with respect to
that specific service center.





IN WITNESS WHEREOF, the parties execute this Agreement effective as of the date
first written above.





ECOLAB INC. ANGELICA CORPORATION            
By:  /s/ Thomas W. Handley                                          
By:  /s/ David A. Van Vliet                                            
   
Print Name:  Thomas W. Handley                                   
Print Name:  David A. Van Vliet                                     
   
Title:  Executive Vice President                                       
Title:  President/COO                                                    

 
 
 
 
 
 
 
 
 
9
 